

EXECUTIVE EMPLOYMENT AGREEMENT
 
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective
December 4, 2009, (the “Effective Date”) by and between Ross Stores, Inc. (the
“Company”), a Delaware corporation, and Lisa Panattoni (the “Executive”).
 
RECITALS
 
     A. The Company wishes to employ the Executive, and the Executive is willing
to accept such employment, as Group Executive Vice President, Merchandising,
Ross Dress for Less.
 
     B. It is now the mutual desire of the Company and the Executive to enter
into a written employment agreement to govern the terms of the Executive’s
employment by the Company as of and following the Effective Date on the terms
and conditions set forth below.
 
TERMS AND CONDITIONS
 
     In consideration for the promises of the parties set forth below, the
Company and the Executive hereby agree as follows:
 
     Term. Subject to the provisions of Section 6 of this Agreement, the term of
employment of the Executive by the Company under this Agreement (the “Term of
Employment”) shall be as follows:
 
     Initial Term. The initial Term of Employment of the Executive by the
Company under this Agreement shall begin on the Effective Date and end on March
31, 2014 (the “Initial Term”), unless extended or terminated earlier in
accordance with this Agreement.
 
     Renewal Term. Upon the timely written request of the Executive to extend
the Term of Employment, the Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of the Company shall consider extending the
Executive’s employment with the Company under this Agreement. To be timely, such
request must be delivered to the Company’s Chief Executive Officer not earlier
than twelve (12) months prior to the end of the then effective Initial Term or
Renewal Term and, in any case, while the Executive remains an employee of the
Company. Such request must contain no proposed modification to the provisions of
this Agreement other than an extension of the Term of Employment as then in
effect for an additional two (2) years. Within thirty (30) days following the
receipt of such notice, the Chief Executive Officer will discuss such request
with the Committee and advise the Executive, in writing, within thirty (30) days
following its consideration of the Executive’s written request, of the approval
or disapproval of such extension request. The failure to provide such written
advice shall constitute a denial of the Executive’s request for extension. If
the Executive’s request for an extension is approved, the Term of Employment
shall be extended for two (2) additional years commencing on the date
immediately following the date of expiration of the Term of Employment in effect
at the time of the Executive’s written request. Such additional two-year period
is referred to herein as a “Renewal Term.”
 

--------------------------------------------------------------------------------



     Position and Duties. During the Term of Employment, the Executive shall
serve as Group Executive Vice President, Merchandising, Ross Dress for Less. As
used in this Agreement, the term “Company” includes Ross Stores, Inc. and each
and any of its divisions, affiliates or subsidiaries (except that, where the
term relates to stock, stockholders, stock options or other stock-based awards
or the Board, it means Ross Stores, Inc.). The Executive’s employment may be
transferred, assigned, or re-assigned to Ross Stores, Inc. or a division,
affiliate or subsidiary of Ross Stores, Inc., and such transfer, assignment, or
re-assignment will not constitute a termination of employment or “Good Reason”
for the Executive’s termination of employment under this Agreement. During the
Term of Employment, the Executive may engage in outside activities provided
those activities (including but not limited to membership on boards of directors
of not-for-profit and for-profit organizations) do not conflict with the
Executive’s duties and responsibilities hereunder, and provided further that the
Executive gives written notice to the Board of any significant outside business
activity in which the Executive plans to become involved, whether or not such
activity is pursued for profit.
 
     Principal Place of Employment. The Executive shall be employed at the
Company’s offices in New York, except for required travel on the Company’s
business to an extent substantially consistent with present business travel
obligations of the Executive’s position.
 
     Compensation and Related Matters.
 
     Salary. During the Term of Employment, the Company shall pay to the
Executive a salary at a rate of not less than Eight Hundred and Thirty Thousand
Dollars ($830,000) per annum. The Executive’s salary shall be payable in
substantially equal installments in accordance with the Company’s normal payroll
practices applicable to senior executives. Subject to the first sentence of this
Section 4(a), the Executive’s salary may be adjusted from time to time by the
Committee in accordance with normal business practices of the Company.
 
     Bonus. During the Term of Employment, the Executive shall be eligible to
receive an annual bonus paid under the Company’s existing incentive bonus plan
under which the Executive is eligible (which is currently the Incentive
Compensation Plan) or any replacement plan that may subsequently be established
and in effect during the Term of Employment. The current target annual bonus the
Executive is eligible to earn upon achievement of 100% of all applicable
performance targets under such incentive bonus plan is 75% of the Executive’s
then effective annual salary rate. The Executive’s death, termination for Cause
or Voluntary Termination (as described in Sections 6(a), 6(c) and 6(f),
respectively) prior to the Company’s payment of the bonus for a fiscal year of
the Company will cause the Executive to be ineligible for any annual bonus for
that fiscal year or any pro-rata portion of such bonus.
 
     Expenses. During the Term of Employment, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company.
 

--------------------------------------------------------------------------------



     Benefits. During the Term of Employment, the Executive shall be entitled to
participate in all of the Company’s employee benefit plans and arrangements in
which senior executives of the Company are eligible to participate. The Company
shall not make any changes in such plans or arrangements which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all senior executives of the Company and
does not result in a proportionately greater reduction in the rights or benefits
of the Executive as compared with any other similarly situated senior executive
of the Company. The Executive shall be entitled to participate in, or receive
benefits under, any employee benefit plan or arrangement made available by the
Company in the future to its senior executives, subject to, and on a basis
consistent with, the terms, conditions and overall administration of such plans
and arrangements. Except as otherwise specifically provided herein, nothing paid
to the Executive under any plan or arrangement presently in effect or made
available in the future shall be in lieu of the salary or bonus otherwise
payable under this Agreement.
 
     Vacations. During the Term of Employment, the Executive shall be entitled
to twenty (20) vacation days in each calendar year, and to compensation in
respect of earned but unused vacation days, determined in accordance with the
Company’s vacation plan. The Executive shall also be entitled to all paid
holidays given by the Company to its senior executives. Unused vacation days
shall not be forfeited once they have been earned and, if still unused at the
time of the Executive’s termination of employment with the Company, shall be
promptly paid to the Executive at their then-current value, based on the
Executive’s daily salary rate at the time of the Executive’s termination of
employment.
 
     Services Furnished. The Company shall furnish the Executive with office
space and such services as are suitable to the Executive’s position and adequate
for the performance of the Executive’s duties during the Term of Employment.
 
     Confidential Information and Intellectual Property.
 
     Other than in the performance of the Executive’s duties hereunder, the
Executive agrees not to use in any manner or disclose, distribute, publish,
communicate or in any way cause to be used, disclosed, distributed, published,
or communicated in any way or at any time, either while in the Company's employ
or at any time thereafter, to any person not employed by the Company, or not
engaged to render services to the Company, any Confidential Information (as
defined below) obtained while in the employ of the Company.
 
     Confidential Information includes any written or unwritten information
which relates to and/or is used by the Company or its subsidiaries, affiliates
or divisions, including, without limitation (i) the names, addresses, buying
habits and other special information regarding past, present and potential
customers, employees and suppliers of the Company, (ii) customer and supplier
contracts and transactions or price lists of the Company and suppliers, (iii)
methods of distribution, (iv) all agreements, files, books, logs, charts,
records, studies, reports, processes, schedules and statistical information, (v)
data, figures, projections, estimates, pricing data, customer lists, buying
manuals or procedures, distribution manuals or procedures, other policy and
procedure manuals or handbooks, (vi) supplier information, tax records,
personnel histories and records, sales information, and property information,
(vii) information regarding the present or future phases of business, (viii)
ideas, inventions, trademarks, business information, knowhow, processes,
techniques, improvements, designs, redesigns, creations, discoveries, trade
secrets, and developments, (ix) all computer software licensed or developed by
the Company or its subsidiaries, affiliates or divisions, computer programs,
computer-based and web-based training programs, and systems, and (x) finances
and financial information, but Confidential Information will not include
information of the Company or its subsidiaries, affiliates or divisions that (1)
became or becomes a matter of public knowledge through sources independent of
the Executive, (2) has been or is disclosed by the Company or its subsidiaries,
affiliates or divisions without restriction on its use, or (3) has been or is
required or specifically permitted to be disclosed by law or governmental order
or regulation. The Executive also agrees that, if there is any reasonable doubt
whether an item is public knowledge, to not regard the item as public knowledge
until and unless the Company’s Chief Executive Officer confirms to the Executive
that the information is public knowledge.
 

--------------------------------------------------------------------------------



     The provisions of this Section 5 shall not preclude the Executive from
disclosing such information to the Executive's professional tax advisor or legal
counsel solely to the extent necessary to the rendering of their professional
services to the Executive if such individuals agree to keep such information
confidential.
 
     The Executive agrees that upon leaving the Company’s employ the Executive
will remain reasonably available to answer questions from Company officers
regarding the Executive’s former duties and responsibilities and the knowledge
the Executive obtained in connection therewith.
 
     The Executive agrees that upon leaving the Company's employ the Executive
will not communicate with, or give statements to, any member of the media
(including print, television, or radio media) relating to any matter (including
pending or threatening lawsuits or administrative investigations) about which
the Executive has knowledge or information (other than knowledge or information
that is not Confidential Information) as a result of employment with the
Company. The Executive further agrees to notify the Chief Executive Officer or
his or her designee immediately after being contacted by any member of the media
with respect to any matter affected by this section.
 
     The Executive agrees that all information, inventions, and discoveries,
whether or not patented or patentable, made or conceived by the Executive,
either alone or with others, at any time while employed by the Company, which
arises out of such employment or is pertinent to any field of business or
research in which, during such employment, the Company, its subsidiaries,
affiliates or divisions is engaged or (if such is known to or ascertainable by
the Executive) is considering engaging (“Intellectual Property”) shall (i) be
and remain the sole property of the Company and the Executive shall not seek a
patent with respect to such Intellectual Property without the prior consent of
an authorized representative of the Company and (ii) be disclosed promptly to an
authorized representative of the Company along with all information the
Executive possesses with regard to possible applications and uses. Further, at
the request of the Company, and without expense or additional compensation to
the Executive, the Executive agrees to execute such documents and perform such
other acts as the Company deems necessary to obtain patents on such Intellectual
Property in a jurisdiction or jurisdictions designated by the Company, and to
assign to the Company or its designee such Intellectual Property and all patent
applications and patents relating thereto.
 

--------------------------------------------------------------------------------



     The Executive and the Company agree that the Executive intends all original
works of authorship within the purview of the copyright laws of the United
States authored or created by the Executive in the course of the Executive’s
employment with the Company will be works for hire within the meaning of such
copyright law.
 
     Upon termination of the Executive’s employment, or at any time upon request
of the Company, the Executive will return to the Company all Confidential
Information and Intellectual Property, in any form, including but not limited to
letters, memoranda, reports, notes, notebooks, books of account, drawings,
prints, specifications, formulae, data printouts, microfilms, magnetic tapes,
disks, recordings, documents, and all copies thereof.
 
     Termination. The Executive’s employment may be terminated during the Term
of Employment only as follows:
 
     Death. The Executive’s employment shall terminate upon the Executive’s
death.
 
     Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for the entire period of six consecutive months,
and, within thirty days after written notice of termination is given by the
Company (which may occur before or after the end of such six-month period), the
Executive shall not have returned to the performance of the Executive’s duties
hereunder on full-time basis, the Executive’s employment shall terminate. For
purposes of this Agreement, the term “Disability” shall mean a physical or
mental illness, impairment or condition reasonably determined by the Board that
prevents the Executive from performing the duties of the Executive’s position
under this Agreement.
 
     For Cause. The Company may terminate the Executive’s employment for Cause.
For this purpose, “Cause” means the occurrence of any of the following (i) the
Executive’s continuous failure to substantially perform the Executive’s duties
hereunder (unless such failure is a result of a Disability as defined in Section
6(b)), (ii) the Executive’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company, (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company, (iv) knowing
or intentional misconduct by the Executive as a result of which the Company is
required to prepare an accounting restatement, (v) the Executive’s unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company (including, without limitation,
the Executive’s improper use or disclosure of confidential or proprietary
information of the Company), (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise, (vii) any material breach by the Executive of
the provisions of Section 9 [Certain Employment Obligations] of this Agreement,
or (viii) the Executive’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which materially impairs the Executive’s ability to perform
his or her duties with the Company. A termination for Cause shall not take
effect unless: (1) the Executive is given written notice by the Company of its
intention to terminate the Executive for Cause; (2) the notice specifically
identifies the particular act or acts or failure or failures to act which are
the basis for such termination; (3) where practicable, the notice is given
within sixty (60) days of the Company’s learning of such act or acts or failure
or failures to act; and (4) only in the case of clause (i), (iii), (v), (vi) or
(vii) of the second sentence of this Section 6(c), the Executive fails to
substantially cure such breach, to the extent such cure is possible, within
sixty (60) days after the date that such written notice is given to the
Executive.
 

--------------------------------------------------------------------------------



     Without Cause. The Company may terminate the Executive’s employment at any
time Without Cause. A termination “Without Cause” is a termination by the
Company of the Executive’s employment with the Company for any reasons other
than the death or Disability of the Executive or the termination by the Company
of the Executive for Cause as described in Section 6(c).
 
     Termination by the Executive for Good Reason. The Executive may terminate
the Executive’s employment with the Company for “Good Reason,” which shall be
deemed to occur if the Executive terminates the Executive’s employment with the
Company within sixty (60) days after written notice to the Company by the
Executive of the occurrence of one or more of the following conditions, which
condition(s) have not been cured within thirty (30) business days after the
Company’s receipt of such written notice: (1) a failure by the Company to comply
with any material provision of this Agreement (including but not limited to the
reduction of the Executive’s salary or the target annual bonus opportunity set
forth in Section 4(b), (2) a significant diminishment in the nature or scope of
the authority, power, function or duty attached to the position which the
Executive currently maintains without the express written consent of the
Executive, or (3) the relocation of the Executive’s Principal Place of
Employment as described in Section 3 to a location that increases the regular
one-way commute distance between the Executive’s residence and Principal Place
of Employment by more than 25 miles without the Executive’s prior written
consent. In order to constitute a termination of employment for Good Reason,
such termination must occur within two (2) years following the initial existence
of any of the conditions set forth in this Section 6(e), the Executive must
provide written notice to the Company of the existence of the condition giving
rise to the Good Reason termination within sixty (60) days of the initial
existence of the condition, and the Company shall have thirty (30) days during
which it may remedy the condition and in the event such condition is timely
remedied, the termination shall not constitute a termination for Good Reason.
 
     Voluntary Termination. The Executive may voluntarily resign from the
Executive’s employment with the Company at any time (a “Voluntary Termination”).
A voluntary resignation from employment by the Executive for Good Reason
pursuant to Section 6(e) shall not be deemed a Voluntary Termination.
 
     Non-Renewal Termination. If the Executive fails to request an extension of
the Term of Employment in accordance with Section 1(b) or if the Committee fails
to approve such request, this Agreement shall automatically expire at the end of
the then current Term of Employment (a “Non-Renewal Termination”).
 

--------------------------------------------------------------------------------



     Notice and Effective Date of Termination
 
     Notice. Any termination of the Executive’s employment by the Company or by
the Executive during the Term of Employment (other than as a result of the death
of the Executive or a Non-Renewal Termination described in Section 6(g)) shall
be communicated by written notice of termination to the other party hereto. Such
notice shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
that provision.
 
     Date of Termination. The date of termination of the Executive’s employment
shall be:
 
               (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;
 
               (ii) if the Executive’s employment is terminated due to
Disability pursuant to Section 6(b), the date of termination shall be the last
to occur of the 31st day following delivery of the notice of termination to the
Executive by the Company or the end of the consecutive six-month period referred
to in Section 6(b).
 
               (iii) if the Executive’s employment is terminated for any other
reason by either party, the date on which a notice of termination is delivered
to the other party; and
 
               (iv) if the Agreement expires pursuant to a Non-Renewal
Termination described in Section 6(g), the parties’ employment relationship
shall terminate on the last day of the then current Term of Employment without
any notice.
 
     Compensation and Benefits Upon Termination.
 
     Termination Due To Disability, Without Cause or For Good Reason. If the
Executive’s employment terminates pursuant to Section 6(b) [Disability], Section
6(d) [Without Cause], or Section 6(e) [Termination by Executive for Good
Reason], then, subject to Section 22 [Compliance with Section 409A], in addition
to all salary, annual bonuses, expense reimbursements, benefits and accrued
vacation days earned by the Executive pursuant to Section 4 through the date of
the Executive’s termination of employment, the Executive shall be entitled to
the following, provided that within sixty (60) days following the Executive’s
termination of employment the Executive executes a general release of claims
against the Company and its subsidiaries, affiliates, stockholders, directors,
officers, employees, agents, successors and assigns in the current form approved
by the Company and attached as Exhibit A (subject to any amendments required by
law or regulation)(the “Release”) and the period for revocation, if any, of such
Release has expired without the Release having been revoked:
 
               (v) Salary. The Company shall continue to pay to the Executive
the Executive’s salary, at the rate in effect immediately prior to such
termination of employment, through the remainder of the Term of Employment then
in effect.
 

--------------------------------------------------------------------------------



               (vi) Bonus. The Company shall continue to pay to the Executive an
annual bonus through the remainder of the Term of Employment then in effect;
provided, however, that the amount of the annual bonus determined in accordance
with this Section 8(a)(ii) for the fiscal year of the Company in which such Term
of Employment ends shall be prorated on the basis of the number of days of such
Term of Employment occurring within such fiscal year. The amount of each annual
bonus payable pursuant to this Section 8(a)(ii), prior to any proration, shall
be equal to the annual bonus that the Executive would have earned had no such
termination under Section 8(a)(i) occurred, contingent on the relevant annual
bonus plan performance goals for the respective year having been obtained.
However, in no case shall any such post-termination annual bonus exceed 100% of
the Executive's target bonus for the fiscal year of the Company in which the
Executive's termination of employment occurs. Such bonuses shall not be paid
until due under the applicable Company bonus plan.
 
               (vii) Stock Options. Stock options granted to the Executive by
the Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested in full upon such termination of employment.
 
               (viii) Restricted Stock. Shares of restricted stock granted to
the Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). The pro rata amount of shares vesting through the
date of termination/non-renewal shall be calculated by multiplying the number of
unvested shares scheduled to vest in each respective vesting year by the ratio
of the number of days from the date of grant through the date of
termination/non-renewal, and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock. In
addition, the Company shall waive any reacquisition or repayment rights for
dividends paid on restricted stock prior to Executive’s termination of
employment.
 
               (ix) Other Equity Awards. Except as set forth in Sections
8(a)(iii) and 8(a)(iv), performance share awards and all other equity awards
granted to the Executive by the Company which remain outstanding immediately
prior to the date of termination of the Executive’s employment, as provided in
Section 7(b), shall vest and be settled in accordance with their terms.
 
     The Company shall have no further obligations to the Executive as a result
of termination of employment described in this Section 8(a) except as set forth
in Section 12.
 

--------------------------------------------------------------------------------



     Death, Termination for Cause or Voluntary Termination. If the Executive’s
employment terminates pursuant to Section 6(a) [Death], Section 6(c) [For Cause]
or Section 6(f) [Voluntary Termination], the Executive (or the Executive’s
designee or the Executive’s estate) shall be entitled to receive only the
salary, annual bonuses, expense reimbursements, benefits and accrued vacation
days earned by the Executive pursuant to Section 4 through the date of the
Executive’s termination of employment. The Executive shall not be entitled to
any bonus not paid prior to the date of the Executive’s termination of
employment, and the Executive shall not be entitled to any prorated bonus
payment for the year in which the Executive’s employment terminates. Any stock
options granted to the Executive by the Company shall continue to vest only
through the date on which the Executive’s employment terminates, and unless
otherwise provided by their terms, any restricted stock, performance share
awards or other equity awards that were granted to the Executive by the Company
that remain unvested as of the date on which the Executive’s employment
terminates shall automatically be forfeited and the Executive shall have no
further rights with respect to such awards. The Company shall have no further
obligations to the Executive as a result of termination of employment described
in this Section 8(b) except as set forth in Section 12. In addition, provided
the Executive terminates pursuant to Death, the Company shall waive any
reacquisition or repayment rights for dividends paid on restricted stock prior
to Executive’s termination of employment.
 
     Non-Renewal Termination. If the Agreement expires as set forth in Section
6(g) [Non-Renewal Termination], then, subject to Section 22 [Compliance with
Section 409A], in addition to all salary, annual bonuses, expense
reimbursements, benefits and accrued vacation days earned by the Executive
pursuant to Section 4 through the date of the Executive’s termination of
employment, the Executive shall be entitled to the following, provided that
within sixty (60) days following the Executive’s termination of employment the
Executive executes the Release and the period for revocation, if any, of such
Release has expired without the Release having been revoked:
 
               (x) Bonus. The Company shall pay the Executive an annual bonus
for the fiscal year of the Company in which the date of the Executive’s
termination of employment occurs, which shall be prorated for the portion of
such fiscal year that the Executive is employed by the Company. The amount of
such annual bonus, prior to proration, shall be equal to the annual bonus that
the Executive would have earned under the Company’s bonus plan for the fiscal
year of the Company in which the Executive’s termination of employment occurs
had the Executive remained in its employment, contingent on the relevant annual
bonus plan performance goals for the year in which Executive terminates having
been obtained. However, in no case shall any such post-termination annual bonus
exceed 100% of the Executive's target bonus for the fiscal year of the Company
in which the Executive's termination of employment occurs. Such bonus shall not
be paid until due under the applicable Company bonus plan.
 
               (xi) Stock Options. Stock options granted to the Executive by the
Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall be
vested and exercisable in accordance with their terms.
 

--------------------------------------------------------------------------------



               (xii) Restricted Stock. Shares of restricted stock granted to the
Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). The pro rata amount of shares vesting through the
date of termination/non-renewal shall be calculated by multiplying the number of
unvested shares scheduled to vest in each respective vesting year by the ratio
of the number of days from the date of grant through the date of
termination/non-renewal, and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock. In
addition, the Company shall waive any reacquisition or repayment rights for
dividends paid on restricted stock prior to Executive’s termination of
employment.
 
               (xiii) Other Equity Awards. Except as set forth in Sections
8(c)(ii) and 8(c)(iii), performance share awards and all other equity awards
granted to the Executive by the Company which remain outstanding immediately
prior to the date of termination of the Executive’s employment, as provided in
Section 7(b), shall vest and be settled in accordance with their terms.
 
     The Company shall have no further obligations to the Executive as a result
of termination of employment described in this Section 8(c) except as set forth
in Section 12.
 
     Special Change in Control Provisions.
 
               (xiv) Change in Control Benefits.
 
                    (1) Without Regard to Termination of Employment. In the
event of a Change in Control (as defined below), all shares of restricted stock
granted to the Executive by the Company shall become vested in full immediately
prior to the consummation of such Change in Control, and, subject to Section 22
[Compliance with Section 409A], the Executive shall be entitled to receive an
additional salary equal to Sixty-Two Thousand and Five Hundred ($62,500) per
month for a period of two (2) years following the Change in Control provided the
Executive does not Terminate employment as defined in Sections 6(a) – 6(g).
Except as set forth in this Section 8(d)(i)(1) or Section 8(d)(i)(2) below, the
treatment of stock options, performance share awards and all other equity awards
granted to the Executive by the Company which remain outstanding immediately
prior to the date of such Change in Control shall be determined in accordance
with their terms.
 

--------------------------------------------------------------------------------



                    (2) Upon Certain Termination of Employment. In addition to
the payments and benefits provided by Section 8(d)(i)(1) above, if the
Executive’s employment is terminated either by the Company Without Cause (as
defined in Section 6(d)) or by the Executive for Good Reason (as defined in
Section 6(e)), in either case within a period commencing one (1) month prior to
and ending twelve (12) months following a Change in Control, then, subject to
Section 22 [Compliance with Section 409A], the Executive shall be entitled to
the following (in addition to any other payments or benefits provided under this
Agreement), provided that within sixty (60) days following the Executive’s
termination of employment the Executive executes the Release and the period for
revocation, if any, of such Release has expired without the Release having been
revoked:
 
                         a. Salary. The Executive shall be entitled to a cash
payment equal to 2.99 times the Executive’s then-current annual base salary.
Such payment shall be payable in full to Executive within 30 days following such
termination of employment. The payment under this Section 8(d)(i)(2)(a) shall
take the place of any payment under Section 8(a)(i) and the Executive shall not
be entitled to receive a payment under Section 8(a)(i) if the Executive is
entitled to a payment under this Section 8(d)(i)(2)(a).
 
                         b. Bonus. The Executive shall be entitled to a cash
payment equal to 2.99 times the Executive’s target annual bonus for the
Company’s fiscal year then in effect on the date termination of employment
occurs. Such payment shall be payable in full to Executive within 30 days
following such termination of employment. The payment under this Section
8(d)(i)(2)(b) shall take the place of any payment under Section 8(a)(ii) and the
Executive shall not be entitled to receive a payment under Section 8(a)(ii) if
the Executive is entitled to a payment under this Section 8(d)(i)(2)(b).
 
                         c. Health Care Coverage. The Executive shall be
entitled to the continuation of the Executive’s health care coverage under the
Company’s employee benefit plans (including medical, dental, vision and mental
coverage) which the Executive had at the time of the termination of employment
(including coverage for the Executive’s dependents to the extent such dependents
were covered immediately prior to such termination of employment) at the
Company’s expense for the greater of (i) the remainder of the Term of Employment
then in effect or (ii) a period of two (2) years commencing on the date of the
Executive’s termination of employment. Such health care continuation rights will
be in addition to any rights the Executive may have under ERISA Sections 600 and
thereafter and Section 4980B of the Internal Revenue Code (“COBRA coverage”).
 
                         d. Estate Planning. The Executive shall be entitled to
reimbursement of the Executive’s estate planning expenses (including attorneys’
fees) on the same basis, if any, as to which the Executive was entitled to such
reimbursements immediately prior to such termination of employment for the
greater of (i) the remainder of the Term of Employment then in effect or (ii) a
period of two (2) years commencing on the date of termination of employment.
 

--------------------------------------------------------------------------------



               (xv) Change in Control Defined. A “Change in Control” shall be
deemed to have occurred if: (1) any person or group (within the meaning of Rule
13d-3 of the rules and regulations promulgated under the Securities Exchange Act
of 1934, as amended) shall acquire during the twelve-month period ending on the
date of the most recent acquisition by such person or group, in one or a series
of transactions, whether through sale of stock or merger, ownership of stock of
the Company that constitutes 35% or more of the total voting power of the stock
of the Company or any successor to the Company; (2) a merger in which the
Company is a party pursuant to which any person or such group acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, or (3) the sale, exchange, or transfer of all or
substantially all of the Company’s assets (other than a sale, exchange, or
transfer to one or more corporations where the stockholders of the Company
before and after such sale, exchange, or transfer, directly or indirectly, are
the beneficial owners of at least a majority of the voting stock of the
corporation(s) to which the assets were transferred).
 
               (xvi) Excise Tax Gross-Up. If the Executive becomes entitled to
one or more payments (with a “payment” for this purpose including the
accelerated vesting of restricted stock, stock options or other equity awards,
or other non-cash benefits or property), whether pursuant to the terms of this
Agreement or any other plan or agreement with the Company or any affiliated
company (collectively, “Change in Control Payments”), which are or become
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall pay to the
Executive at the time specified below such amount (the “Gross-up Payment”) as
may be necessary to place the Executive in the same after-tax position as if no
portion of the Change in Control Payments and any amounts paid to the Executive
pursuant to Section 8 had been subject to the Excise Tax. The Gross-up Payment
shall include, without limitation, reimbursement for any penalties and interest
that may accrue in respect of such Excise Tax. For purposes of determining the
amount of the Gross-up Payment, the Executive shall be deemed: (A) to pay
federal income taxes at the highest marginal rate of federal income taxation for
the year in which the Gross-up Payment is to be made; and (B) to pay any
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes if paid in such year. If the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, the Executive shall repay to the
Company at the time that the amount such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Executive or otherwise
realized as a benefit by the Executive) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been used in initially
calculating the Gross-up payment, plus interest on the amount of such repayment
at the rate provided in Section 1274 (b)(2)(B) of the Code. In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time the Gross-up Payment is made, the Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest and penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined.
 

--------------------------------------------------------------------------------



               (xvii) The Gross-up Payment provided for above shall be paid,
subject to Section 22 [Compliance with Section 409A], on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change in Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined by counsel or auditors selected by the Company
and reasonably acceptable to the Executive, of the minimum amount of such
payments. The Company shall pay to the Executive the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, the Executive shall repay such amount on the fifth day after
demand by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code). The Company shall have the right to control all
proceedings with the Internal Revenue Service that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Company may pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any taxing authority in respect of such Excise
Tax (including any interest or penalties thereon); provided, however, that the
Company’s control over any such proceedings shall be limited to issues with
respect to which a Gross-up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest any other issue raised by the
Internal Revenue Service or any other taxing authority. The Executive shall
cooperate with the Company in any proceedings relating to the determination and
assessment of any Excise Tax and shall not take any position or action that
would materially increase the amount of any Gross-up Payment hereunder.
 
     Timing of Payments. Any cash payments to which the Executive is entitled
under Sections 8(a), (c) and (d) shall be payable in accordance with the
Company’s payroll schedule and shall commence as soon as practicable upon the
period for revocation of the Release having expired (and in any event on or
prior to December 31 of the year in which Executive has a Separation from
Service); provided, however, that in the event that Executive becomes entitled
to such payments in connection with a Separation from Service that occurs on or
after November 1 of any calendar year, such payments shall commence on the later
of (i) the period for revocation of the Release having expired or (ii) January 1
of the calendar year that immediately follows the year in which the Executive
has a Separation from Service.
 
     Certain Employment Obligations.
 
     Employee Acknowledgement. The Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive’s service with the Company, the Executive will use and have access to
some of the Company’s proprietary and valuable Confidential Information during
the course of the Executive’s employment; (iii) the Confidential Information has
been developed and created by the Company at substantial expense and constitutes
valuable proprietary assets of the Company, and the Company will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the term of the Executive’s employment or thereafter, the Executive
should disclose or improperly use such Confidential Information in violation of
the provisions of this Agreement; (iv) the Company will suffer substantial
damage and irreparable harm which will be difficult to compute if the Executive
competes with the company in violation of this Agreement; (v) the Company will
suffer substantial damage which will be difficult to compute if, the Executive
solicits or interferes with the Company’s employees, clients, or customers; (vi)
the provisions of this Agreement are reasonable and necessary for the protection
of the business of the Company; and (vii) the provisions of this Agreement will
not preclude the Executive from obtaining other gainful employment or service.
 

--------------------------------------------------------------------------------



     Non-Compete.
 
               (xviii) During the Term of Employment and for a period of
twenty-four (24) months following the Executive's termination of employment with
the Company, the Executive shall not, directly or indirectly, own, manage,
control, be employed by, consult with, participate in, or be connected in any
manner with the ownership, management, operation, control of, or otherwise
become involved with, any Competing Business, nor shall the Executive undertake
any planning to engage in any such activity.
 
     For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any business that is listed as a peer retailer in the
Compensation Discussion and Analysis section of the Company’s most current Proxy
Statement filed with the U.S. Securities and Exchange Commission as of the date
of Executive’s termination of employment with the Company, (2) any off-price
retailer or retailer of discount merchandise, including without limitation,
Burlington Coat Factory Warehouse Corporation, Macy’s, Inc., TJX Companies Inc.,
Retail Ventures Inc., Kohl’s Corporation, Stein Mart, Inc., Bed, Bath & Beyond,
Inc., Tuesday Morning Corporation, and (3) any affiliates, subsidiaries or
successors of businesses identified above.
 
               (xix) The foregoing restrictions in Section 9(b)(i) shall have no
force or effect in the event that: (i) the Executive’s employment with the
Company is terminated either by the Company pursuant to Section 6(d)[Without
Cause] or by the Executive pursuant to Section 6(e) [Termination by the
Executive for Good Reason]; or (ii) the Company fails to approve or grant an
extension of this Agreement in accordance with Section 1 hereof.
 
               (xx) Section 9(b)(i) shall not prohibit the Executive from making
any investment of 1% or less of the equity securities of any publicly-traded
corporation which is considered to be a Competing Business.
 
     Non-Solicitation of Employees. During the Term of Employment and for a
period of 24 months following the Executive’s termination of that employment
with the Company, the Executive shall not, without the written permission of the
Company or an affected affiliate, directly or indirectly (i) solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed by the Company or was employed by the Company
during the 6-month period prior to such solicitation, employment, or retainer,
(ii) encourage any such person not to devote his or her full business time to
the Company, or (iii) agree to hire or employ any such person.
 
     Non-Solicitation of Third Parties. During the Term of Employment and for a
period of 24 months following the Executive’s termination of employment with the
Company, the Executive shall not directly or indirectly solicit or otherwise
influence any entity with a business arrangement with the Company, including,
without limitation, suppliers, sales representatives, lenders, lessors, and
lessees, to discontinue, reduce, or otherwise materially or adversely affect
such relationship.
 

--------------------------------------------------------------------------------



     Non-Disparagement. The Executive acknowledges and agrees that the Executive
will not defame or criticize the services, business, integrity, veracity, or
personal or professional reputation of the Company or any of its directors,
officers, employees, affiliates, or agents of any of the foregoing in either a
professional or personal manner either during the term of the Executive’s
employment or thereafter.
 
     Company Remedies for Executive’s Breach of Certain Obligations.
 
     The Executive acknowledges and agrees that in the event that the Executive
breaches or threatens to breach Sections 5 or 9 of this Agreement, all
compensation and benefits otherwise payable pursuant to this Agreement and the
vesting and/or exercisability of all stock options, restricted stock,
performance shares and other forms of equity compensation previously awarded to
the Executive, notwithstanding the provisions of any agreement evidencing any
such award to the contrary, shall immediately cease.
 
     The Company shall give prompt notice to the Executive of its discovery of a
breach by the Executive of Section 9 of this Agreement. If it is determined by a
vote of not less than two-thirds of the members of the Board that the Executive
has breached Section 9 of this Agreement and has not cured such breach within
ten (10) business days of such notice, then:
 
               the Executive shall forfeit to the Company (A) all stock options,
stock appreciation rights, performance shares and other equity compensation
awards (other than shares of restricted stock, restricted stock units or similar
awards) granted to the Executive by the Company which remain outstanding and
unexercised or unpaid as of the date of such determination by the Board (the
“Breach Determination Date”) and (B) all shares of restricted stock, restricted
stock units and similar awards granted to the Executive by the Company which
continue to be held by the Executive as of the Breach Determination Date to the
extent that such awards vested during the Forfeiture Period (as defined below);
and
 
               the Executive shall pay to the Company all gains realized by the
Executive upon (A) the exercise by or payment in settlement to the Executive on
and after the commencement of the Forfeiture Period of stock options, stock
appreciation rights, performance shares and other equity compensation awards
(other than shares of restricted stock, restricted stock units or similar
awards) granted to the Executive by the Company and (B) the sale on and after
the commencement of the Forfeiture Period of shares or other property received
by the Executive pursuant to awards of restricted stock, restricted stock units
or similar awards granted to the Executive by the Company and which vested
during the Forfeiture Period.
 
     For purposes of this Section, the gain realized by the Executive upon the
exercise or payment in settlement of stock options, stock appreciation rights,
performance shares and other equity compensation awards shall be equal to (A)
the closing sale price on the date of exercise or settlement (as reported on the
stock exchange or market system constituting the principal market for the shares
subject to the applicable award) of the number of vested shares issued to the
Executive upon such exercise or settlement, reduced by the purchase price, if
any, paid by the Executive to acquire such shares, or (B) if any such award was
settled by payment in cash to the Executive, the gain realized by the Executive
shall be equal to the amount of cash paid to the Executive. Further, for
purposes of this Section, the gain realized by the Executive upon the sale of
shares or other property received by the Executive pursuant to awards of
restricted stock, restricted stock units or similar awards shall be equal to the
gross proceeds of such sale realized by the Executive. Gains determined for
purposes of this Section shall be determined without regard to any subsequent
increase or decrease in the market price of the Company’s stock or taxes paid by
or withheld from the Executive with respect to such transactions.
 

--------------------------------------------------------------------------------



     For the purposes of this Section, the “Forfeiture Period” shall be the
period ending on the Breach Determination Date and beginning on the earlier of
(A) the date six months prior to the Breach Determination Date or (B) the
business day immediately preceding the date of the Executive’s termination of
employment with the Company.
 
     The Company shall have the right (but not the obligation) to deduct from
any amounts payable from time to time to the Executive by the Company pursuant
to this Agreement or otherwise (including wages or other compensation, vacation
pay or other benefits, and any other amounts owed to the Executive by the
Company) any and all amounts the Executive is required to pay to the Company
pursuant to this Section. The Executive agrees to pay to the Company immediately
upon the Breach Determination Date the amount payable by the Executive to the
Company pursuant to this Section which the Company has not recovered by means of
such deductions.
 
     The Executive acknowledges that money will not adequately compensate the
Company for the substantial damages that will arise upon the breach or
threatened breach of Sections 5 or 9 of this Agreement and that the Company will
not have any adequate remedy at law. For this reason, such breach or threatened
breach will not be subject to the arbitration clause in Section 19; rather, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief, and other equitable relief to prevent or
restrain such breach or threatened breach. The Company may obtain such relief
from (1) any court of competent jurisdiction, (2) an arbitrator pursuant to
Section 19 hereof, or (3) a combination of the two (e.g., by simultaneously
seeking arbitration under Section 19 and a temporary injunction from a court
pending the outcome of the arbitration). It shall be the Company’s sole and
exclusive right to elect which approach to use to vindicate its rights. The
Executive further agrees that in the event of a breach or threatened breach, the
Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach,
without posting a bond or having to prove irreparable harm or damages, and to
obtain all costs and expenses, including reasonable attorneys’ fees and costs.
In addition, the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants in this Agreement.
 
     Exercise of Stock Options Following Termination. If the Executive's
employment terminates, Executive (or the Executive's estate) may exercise the
Executive's right to purchase any vested stock under the stock options granted
to Executive by the Company as provided in the applicable stock option agreement
or Company plan. All such purchases must be made by the Executive in accordance
with the applicable stock option plans and agreements between the parties.
 

--------------------------------------------------------------------------------



     Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement and
applicable law to the Executive’s beneficiary pursuant to a written designation
of beneficiary, or, if there is no effective written designation of beneficiary
by the Executive, to the Executive’s estate.
 
     Insurance and Indemnity. The Company shall, to the extent permitted by law,
include the Executive during the Term of Employment under any directors and
officers liability insurance policy maintained for its directors and officers,
with coverage at least as favorable to the Executive in amount and each other
material respect as the coverage of other officers covered thereby. The
Company’s obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company. Such obligations shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Executive’s heirs and personal representatives.
 
     Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:
 

           If to the Executive:       Lisa Panattoni   Ross Stores, Inc.   1372
Broadway, 8th Floor   New York, NY 10018   If to the Company: Ross Stores, Inc.
  4440 Rosewood Drive   Pleasanton, CA 94588   Attention: General Counsel


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 

--------------------------------------------------------------------------------



     Complete Agreement; Modification, Waiver; Entire Agreement. This Agreement,
along with any stock option, restricted stock, performance share or other equity
compensation award agreements between the parties, and term sheet referencing
such specific awards, represents the complete agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, promises or representations of the parties, except
those relating to repayment of signing and related bonuses, or relocation
expense reimbursements. To the extent that the bonus payment provisions (i.e.,
post-termination bonus payments) provided in this Agreement differ from the
provisions of the Company’s incentive bonus plans (currently the Incentive
Compensation Plan) or any replacement plans, such bonus payments shall be paid
pursuant to the provisions of this Agreement except to the extent expressly
prohibited by law. Except as provided by Section 22 [Compliance with Section
409A], no provision of this Agreement may be amended or modified except in a
document signed by the Executive and the chairman of the Committee or such other
person as may be designated by the Board. No waiver by the Executive or the
Company of any breach of, or lack of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or the same condition or provision at another time. To
the extent that this Agreement is in any way deemed to be inconsistent with any
prior or contemporaneous stock option, restricted stock, performance share or
other equity compensation award agreements between the parties, or term sheet
referencing such specific awards, the terms of this Agreement shall control. No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party which are not set forth expressly
in this Agreement.
 
     Governing Law - Severability. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the state in which the Executive’s principle place of employment described in
Section 3 is located without reference to that state’s choice of law rules. If
any provision of this Agreement shall be held or deemed to be invalid, illegal,
or unenforceable in any jurisdiction, for any reason, the invalidity of that
provision shall not have the effect of rendering the provision in question
unenforceable in any other jurisdiction or in any other case or of rendering any
other provisions herein unenforceable, but the invalid provision shall be
substituted with a valid provision which most closely approximates the intent
and the economic effect of the invalid provision and which would be enforceable
to the maximum extent permitted in such jurisdiction or in such case.
 
     Mitigation Not Required. In the event the Executive’s employment with the
Company terminates for any reason, the Executive shall not be obligated to seek
other employment following such termination. However, any amounts due the
Executive under Sections 8(a)(i); 8(a)(ii); 8(d)(i)(2)(a),(b),(c) or (d); and/or
any additional salary provided under Section 8(d)(i)(1) of this Agreement shall
be offset by any cash remuneration, health care coverage and/or estate planning
reimbursements attributable to any subsequent employment that the Executive may
obtain during the period of payment of compensation under this Agreement
following the termination of the Executive’s employment with the Company.
 
     Withholding. All payments required to be made by the Company hereunder to
the Executive or the Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts as the Company may reasonably determine it should
withhold pursuant to any applicable law. To the extent permitted, the Executive
may provide all or any part of any necessary withholding by contributing Company
stock with value, determined on the date such withholding is due, equal to the
number of shares contributed multiplied by the closing price per share as
reported on the securities exchange constituting the primary market for the
Company’s stock on the date preceding the date the withholding is determined.
 

--------------------------------------------------------------------------------



     Arbitration. In the event of any dispute or claim relating to or arising
out of the parties’ employment relationship or this Agreement (including, but
not limited to, any claims of breach of contract, wrongful termination, or age,
race, sex, disability or other discrimination), all such disputes shall be
fully, finally and exclusively resolved by binding arbitration conducted by the
American Arbitration Association in the city in which the Executive’s principal
place of employment is located by an arbitrator mutually agreed upon by the
parties hereto or, in the absence of such agreement, by an arbitrator selected
in accordance with the Employment Arbitration Rules of the American Arbitration
Association, provided, however, that this arbitration provision shall not apply,
unless the Company elects otherwise, to any disputes or claims relating to or
arising out of the Executive’s breach of Sections 5 or 9 of this Agreement. If
either the Company or the Executive shall request, arbitration shall be
conducted by a panel of three arbitrators, one selected by the Company, one
selected by the Executive, and the third selected by agreement of the first two,
or, in the absence of such agreement, in accordance with such Rules. The Company
shall pay all costs of any arbitration; provided, however, that each party shall
pay its own attorney and advisor fees.
 
     If there is termination of the Executive’s employment with the Company
followed by a dispute as to whether the Executive is entitled to the benefits
provided under this Agreement, then, during the period of that dispute the
Company shall pay the Executive fifty percent (50%) of the amount specified in
Section 8 hereof (except that the Company shall pay one hundred percent (100%)
of any insurance premiums provided for in Section 8), if, and only if, the
Executive agrees in writing that if the dispute is resolved against the
Executive, the Executive shall promptly refund to the Company all such payments
received by, or made by the Company on behalf of, the Executive. If the dispute
is resolved in the Executive’s favor, promptly after resolution of the dispute
the Company shall pay the Executive the sum that was withheld during the period
of the dispute plus interest at the rate provided in Section 1274(d) of the
Code, compounded quarterly.
 
     Attorney’s Fees. Each party shall bear its own attorney’s fees and costs
incurred in any action or dispute arising out of this Agreement.
 
     Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that the Executive shall not be
precluded from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive’s death and the legal
representative of the Executive’s estate shall not be precluded from assigning
any right hereunder to the person or persons entitled thereto. This Agreement
shall be binding upon and shall inure to the benefit of the Executive, the
Executive’s heirs and legal representatives and, the Company and its successors.
 
     Compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:
 

--------------------------------------------------------------------------------



     Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 8 upon
the Executive’s termination of employment shall be paid or provided only at the
time of a termination of the Executive’s employment which constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h).
 
     Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B(i) (a “Specified
Employee”), then any payments and benefits constituting Section 409A Deferred
Compensation to be paid or provided pursuant to Section 8 upon the Separation
from Service of the Executive shall be paid or provided commencing on the later
of (i) the date that is six (6) months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
“Delayed Payment Date”), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 8. All such amounts that would, but for this Section 22(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.
 
     Health Care and Estate Planning Benefits. In the event that all or any of
the health care or estate planning benefits to be provided pursuant to Sections
8(d)(i)(2)(c) or 8(d)(i)(2)(d) as a result of a Participant’s Separation from
Service constitute Section 409A Deferred Compensation, the Company shall provide
for such benefits constituting Section 409A Deferred Compensation in a manner
that complies with Section 409A. To the extent necessary to comply with Section
409A, the Company shall determine the health care premium cost necessary to
provide such benefits constituting Section 409A Deferred Compensation for the
applicable coverage period and shall pay such premium cost which becomes due and
payable during the applicable coverage period on the applicable due date for
such premiums; provided, however, that if the Executive is a Specified Employee,
the Company shall not pay any such premium cost until the Delayed Payment Date.
If the Company’s payment pursuant to the previous sentence is subject to a
Delayed Payment Date, the Executive shall pay the premium cost otherwise payable
by the Company prior to the Delayed Payment Date, and on the Delayed Payment
Date the Company shall reimburse the Executive for such Company premium cost
paid by the Executive and shall pay the balance of the Company’s premium cost
necessary to provide such benefit coverage for the remainder of the applicable
coverage period as and when it becomes due and payable over the applicable
period.
 
     Stock-Based Awards. The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date. Any stock-based compensation which vests and becomes payable upon a Change
in Control in accordance with Section 8(d)(i)(1) shall not be subject to this
Section 22(d).
 

--------------------------------------------------------------------------------



     Installments. Executive’s right to receive any installment payments payable
hereunder shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment for purposes of Section 409A.
 
     Reimbursements. To the extent that any reimbursements payable to Executive
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the cost was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.
 
          (g) Rights of the Company; Release of Liability. It is the mutual
intention of the Executive and the Company that the provision of all payments
and benefits pursuant to this Agreement be made in compliance with the
requirements of Section 409A. To the extent that the provision of any such
payment or benefit pursuant to the terms and conditions of this Agreement would
fail to comply with the applicable requirements of Section 409A, the Company
may, in its sole and absolute discretion and without the consent of the
Executive, make such modifications to the timing or manner of providing such
payment and/or benefit to the extent it determines necessary or advisable to
comply with the requirements of Section 409A; provided, however, that the
Company shall not be obligated to make any such modifications. Any such
modifications made by the Company shall, to the maximum extent permitted in
compliance with the requirements of Section 409A, preserve the aggregate
monetary face value of such payments and/or benefits provided by this Agreement
in the absence of such modification; provided, however, that the Company shall
in no event be obligated to pay any interest or other compensation in respect of
any delay in the provision of such payments or benefits in order to comply with
the requirements of Section 409A. The Executive acknowledges that (i) the
provisions of this Section 22 may result in a delay in the time at which
payments would otherwise be made pursuant to this Agreement and (ii) the Company
is authorized to amend the this Agreement, to void or amend any election made by
the Executive under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by the
Company, in its discretion, to be necessary or appropriate to comply with
Section 409A (including any transition or grandfather rules thereunder) without
prior notice to or consent of the Executive. The Executive hereby releases and
holds harmless the Company, its directors, officers and stockholders from any
and all claims that may arise from or relate to any tax liability, penalties,
interest, costs, fees or other liability incurred by the Executive as a result
of the application of Code Section 409A.
 

--------------------------------------------------------------------------------



     Future Equity Compensation. The Executive understands and acknowledges that
all awards, if any, of stock options, restricted stock, performance shares and
other forms of equity compensation by the Company are made at the sole
discretion of the Board of Directors of the Company or a committee thereof. The
Executive further understands and acknowledges, however, that unless the
Executive has executed this Agreement and each successive amendment extending
the Initial Term or any subsequent Renewal Term of the Agreement as may be
agreed to by the Company and the Executive, it is the intention of the Board of
Directors and the Executive that, notwithstanding any continued employment with
the Company, (a) the Company shall have no obligation to grant any award of
stock options, restricted stock, performance shares or any other form of equity
compensation which might otherwise have been granted to the Executive on or
after the intended commencement of the Initial Term or such successive Renewal
Term for which the Executive has failed to sign the Agreement or the applicable
Term of Employment extension amendment and (b) any such award which is
nevertheless granted to the Executive after the intended commencement of the
Initial Term or Renewal Term for which the Executive has failed to sign such
Agreement or applicable extension amendment shall not vest unless and until the
Executive has executed the Agreement or applicable extension amendment,
notwithstanding the provisions of any agreement evidencing such award to the
contrary.
 
IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.
 

ROSS STORES, INC.           EXECUTIVE      /s/ Michael Balmuth /s/ Lisa
Panattoni By: Michael Balmuth Lisa Panattoni Vice Chairman and Chief   Executive
Officer  


--------------------------------------------------------------------------------